Citation Nr: 0102400	
Decision Date: 01/29/01    Archive Date: 02/02/01

DOCKET NO.  99-18 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

Whether new and material evidence was received to reopen the 
claim of entitlement to service connection for a neck injury.  

Entitlement to service connection for a head injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from August 1943 to March 
1946.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from the May 7, 1999 rating decision that confirmed 
and continued the denial status for service connection for 
residuals of a neck disability.  

The issue of entitlement to service connection for a head 
injury is the topic of the REMAND that follows this decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.  

2.  Service connection was denied for residuals of a neck 
injury in an unappealed rating decision, dated in May 1997; 
the veteran was notified of that determination by 
correspondence dated on May 20, 1997.  

3.  The veteran attempted to reopen his claim for service 
connection in February 1999.  

4.  The evidence received into the record since the May 1997 
rating decision consists of duplicate copies of reports of VA 
outpatient treatment from before May 1997 and reports of VA 
outpatient treatment from May 1997 to December 1998, none of 
which refer to residuals of a head injury.  

5.  The evidence received into the record since the May 1997 
rating decision is not so significant that it must be 
considered in order to fairly decide the merits of the claim; 
in addition, the additional evidence does not contribute to a 
more complete picture of the circumstances surrounding the 
origin of the veteran's injury or disability.  


CONCLUSION OF LAW

New and material evidence has not been received to reopen the 
claim for service connection for residuals of a neck injury.  
38 U.S.C.A. §§ 1110, 1131, 5108, 7104, 7105 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 3.104, 3.156(a), 3.303 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

BACKGROUND

Entitlement to service connection for a neck injury was 
originally denied in a rating decision dated in April 1946.  
The veteran was notified of that determination by a letter 
dated on April 24 of that year.  The denial status of the 
veteran's claim of entitlement to service connection, under 
"reconsideration" by the RO in March, April, and May 1947, 
was confirmed and continued.  The veteran was notified of 
those determinations by correspondence dated on March 12, 
April 18, and May 29, 1947.  There is no indication that the 
veteran expressed disagreement with any of these decisions, 
and there is no other written communication that can be 
construed as the claimant's expression of dissatisfaction of 
disagreement with that adjudication.  38 C.F.R. § 20.201 
(2000).  

The evidence available at the time of the 1947 RO denials 
consisted of service medical records that show that the 
veteran had had a history of surgery for torticollis at age 
15, prior to entering active service.  A February 1944 entry 
shows that the veteran had his neck inclined to the left, 
possibly secondary to injury.  Again, a history of neck 
surgery (in 1939) was reported.  However, it was also noted 
that the veteran sustained a blow to the head one month prior 
to the transcription of the service medical record.  The 
veteran was treated as an outpatient.  Finally, the report of 
the medical examination conducted prior to the veteran's 
discharge from service shows a history of a neck injury in 
January 1943; however, no pertinent abnormality was shown on 
objective evaluation.  

Service connection was again denied for residuals of a neck 
injury in a May 1997 rating decision.  The veteran was 
notified of that determination by a letter dated on May 20, 
1997.  Subsequently, the veteran submitted an October 1997 
letter, stamped-received October 23, 1997, that pertains to a 
request for records.  There is no indication that the veteran 
expressed disagreement with the May 1997 decision, and there 
is no other written communication that can be construed as 
the claimant's expression of dissatisfaction of disagreement 
with that adjudication.  38 C.F.R. § 20.201.  Consequently, 
the veteran did not file a timely notice of disagreement to 
the May 1997 rating decision.  

The additional evidence of record at the time of 1997 denial 
included a transcription of the May 1996 hearing on appeal 
that shows that the veteran testified that he sustained 
injury to his neck in service when he was struck along the 
head and neck with an M1 rifle.  Additional outpatient 
treatment records were received as well.  However, these 
contain no reference to evaluation or treatment for a neck 
disability.  The veteran attempted to reopen his claim for 
service connection for residuals of a neck injury in February 
1999.  

LAW AND REGULATIONS

The initial question before the Board is the limited question 
of whether the veteran has submitted new and material 
evidence to reopen his previously denied claim.  To reopen a 
finally denied claim, a veteran must submit new and material 
evidence.  38 U.S.C.A. §§ 5108, 7104 (West 1991); 38 C.F.R. 
§ 3.104 (1999).  

As defined by regulation, new and material evidence means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  

In determining whether the evidence presented or secured 
since the prior final disallowance of the claim is new and 
material, "the credibility of the [new] evidence" is 
presumed.  Kutscherousky v. West, 12 Vet. App. 369 (1999) 
citing Evans v. Brown, 9 Vet. App. 273 (1996).  

The Federal Circuit Court in Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998), held that 38 C.F.R. §  3.156(a) merely 
requires that the newly submitted evidence "be so 
significant that it must be considered in order to fairly 
decide the merits of the claim."  The Federal Circuit Court 
stressed that, under the regulation, new evidence that was 
unlikely to convince the Board to alter its previous decision 
could be material if that evidence "merely contribute[d] to 
a more complete picture of the circumstances surrounding the 
origin of the veteran's injury or disability".  See Hodge v. 
West, supra.  "Any interpretive doubt must be resolved in 
the veteran's favor."  Hodge v. West, 155 F.3d. at 1361.  

In this case, the RO, in essence, did not reopen the 
veteran's claim for service connection, as it did not review 
the merits of the claim.  Regardless of the determination 
reached by the RO, the Board must find new and material 
evidence in order to establish its jurisdiction to review the 
merits of a previously denied claim.  Judicial interpretation 
of the law has construed 38 U.S.C.A. §§ 5108 and 7104 to 
require the Board itself to determine whether new and 
material evidence has been presented before it can reopen a 
claim and readjudicate and issues going to the merits of the 
claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996).  
Likewise, VA O.G.C. Prec. 05-92, 57 Fed Reg. 49744 (1992) 
provides that the Board has the authority to determine on a 
de novo basis whether a claim has been properly reopened.  
The Board agrees with RO that the claim should not be 
reopened.  

ANALYSIS

The evidenced received into the record since the May 1997 
denial includes reports of VA outpatient treatment dated from 
May 1997 to December 1998.  These records are new in that 
they were not previously of record.  Nevertheless, it cannot 
be said that this evidence is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
In this regard it is important to note that these records 
contain no reference to evaluation or treatment for the 
veteran's neck.  The new evidence does not contribute to a 
more complete picture of the circumstances surrounding the 
origin of the veteran's injury or disability.  Hodge, supra.  
As a consequence, this evidence by itself or in connection 
with evidence previously assembled is not so significant that 
it must be considered in order to fairly decide the merits of 
the claim.

The Board also notes that additional evidence has been 
received that is not counted as "new" inasmuch as it was 
considered at time of the prior denial of benefits.  
Specifically, this evidence includes reports of VA outpatient 
treatment prior to May 1997. 


ORDER

New and material evidence has not been received to reopen the 
claim of entitlement to service connection for residuals of a 
neck injury.  


REMAND

With respect to the claim of entitlement to service 
connection for a head injury, it is important to note that 
there has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:

The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by VA, including, 
among other things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent court decisions that 
are subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals





 

